DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The special technical feature between groups I and II (see page 5 of restriction mailed on 12/1/21) is measuring in a blood sample the level of a microRNA (miR-122-5p) from a subject.  In view of the amendment to claim 1, the restriction between the groups I and II is withdrawn.  Accordingly, claims 25-27 have been rejoined with the elected invention and examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The references cited in the PCT international search report by the United States have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
NOTE: the Office has listed Dias et al. (Circ. J. vol. 80, pages 1-9, 2016, cited on the international search report) on a PTO-892.



Response to Arguments
Applicant’s arguments, see pages 10-11, filed 6/30/22, with respect to 102 rejection has been fully considered and are persuasive.  The rejection of claims 1-5, 9, 13-17, and 21 has been withdrawn because of the claim amendment to the independent claims to recite obtaining a blood sample from the mammal and determining the microRNAs in the sample.  In addition, Olson et al. (US 2013/0005659) teach using miR-22 to treat ischemic stroke in a mammal.  ‘659 does not teach or make obvious using hsa miR-22-3p in the method. 
Applicant’s arguments, see pages 10-11, filed 6/30/22, with respect to 103 rejection has been fully considered and are persuasive.  The rejection of claims 1-5, 9,  13-18, and 21 has been withdrawn because of the claim amendment to the independent claims to recite obtaining a blood sample from the mammal and determining the microRNAs in the sample.  
However, the 112 first paragraph remains for the reasons of record and upon further consideration, a new grounds of rejection is made in view of the amendment to claim 1 to require a step of obtaining a blood sample from the mammal in need thereof and determining the microRNA in the sample.  In addition, new grounds of rejection because of the rejoinder of claims 25-27 due to the amendment to claims 1 and 13 to recite obtaining a blood sample and determining the microRNA in the sample. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 11, 13-18, 20, 21, 23 and 26, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a) obtaining a blood sample from a mammal and determining the microRNAs in the sample; selecting microRNAs to downregulate or upregulate selected from the groups in b) and c) of claim 1 (13), and administering an oligonucleotide that downregulates or upregulates the selected microRNA to the mammal to reduce or inhibit ischemic stroke.
Step a) in the claims is very broad and reads on determining the level of any microRNA in a mammal embraced by the method.  Step a) is not connected to step b) and c) since if the microRNA in either b) or c) in the sample is not present then step b) and c) are not required.  NOTE: applicant amended steps a), b) and c) when step a) was replaced with the obtaining step.  Step d) did not reflect the change to the method because it still recites down regulating the microRNA in a) or upregulating the microRNA in b).  The applicant should amend the step d) in claim to depend on the proper steps.  To expedite prosecution of the claimed method, the Office will consider the steps to properly reflect the change to the claimed method.
Applicant studied several microRNAs in either ischemic stroke (IS) patients and healthy controls (Figure 1 and page 25).  Among 16 miRNAs, PC-3p-57664, PC-5p-12969, hsa/mmu-miR-122-5p, hsa/mmu-miR-211-5p were almost consistently upregulated in the samples (page 18).  The miRNAs are biomarkers for the diagnosis of IS. The panel of 16 miRNAs on page 25 are either upregulated or downregulated in patients with ischemic stroke or that are at risk of suffering from a stroke.
The applicant found that cells overexpressed with PC-5P-12696 and treated with oxygen glucose deprivation showed significantly increased cell survival and significantly reduced apoptotic cell death relative to oxygen glucose deprivation treated cells (figures 7a-f).  NOTE: the claimed method has downregulating PC-5P-12969 which appears to contradict the observation in these figures.
Applicant contemplates that the patient’s blood will be screened for dysregulation of any of these miRNAs and a diagnose or prophylactic measure can be taken.  The microRNAs can be targeted by specific therapeutics that will reverse their up or down regulation during IS (page 25).
Applicant provides written support for measuring the microRNAs listed in b) and c) in claim 1.  However, step a) in claim 1 is broader then the microRNAs listed in these steps and the applicant does not provide written support for the genus of microRNAs embraced by the step.  There is a substantial variation amongst the species of microRNAs embraced by step a) and the disclosure of the species in b) and c) does not represent the genus of microRNAs that could be measured in a subject having an ischemic stroke.
Claim 26 further adds another step of using the microRNA profile to differentiate between hypoxia and ischemia.  The skilled artisan would possess the knowledge that an ischemic condition can led to hypoxia.  Other than generically contemplating this step, the instant disclosure does not appear to disclose what microRNAs are embraced by this method step.  The applicant does not describe what microRNAs are comparable between the two conditions for the skilled artisan to differentiate between hypoxia and ischemia.  The prior art does not disclose what microRNAs set forth in claim 25 are part of this method step.
The prior art of record discloses that miR-22 and miR-122 are involved in ischemic conditions in a subject.
In view of the description in the prior art and the instant disclosure, the only written support is for microRNAs that can be targeted to treat an ischemic condition, miR-122, miR-22, and PC-5p-12969.  The other microRNAs are considered biomarkers for IS. There is nothing of record for the skilled artisan to envision that these other microRNAs can be upregulated or downregulated and observe inhibition or reduced ischemic stroke in a mammal.  MicroRNAs that are biomarkers do not represent therapeutic targets because biomarkers do not indicate whether or not the microRNA is a causative agent for IS.  The skilled artisan would have to further experiment with the other claimed microRNAs and determine if the modulation of their expression would inhibit or treat IS.  This would show that the applicant does not have possession of the  method steps that would meet the structure and functional limitations of the instant claims.  
With respect to claims 6 and 18, the applicant does not provide sufficient written description for an oligonucleotide that targets one or more regulatory regions that modify mRNA transcripts.  The skilled artisan understands that microRNAs can target several to a hundred different mRNA transcripts and expression is based on several different variables (e.g., cell type, age of subject, health of subject, species of subject).  The applicant does not describe any mRNA embraced by the method.  In view of the lack of written description for these claims, the skilled artisan would have to identify each mRNA associated with each miRNA, determine if the mRNA is involved in IS, determine if modifying the expression of the mRNA would result in treating or inhibiting IS.  The generic contemplation of the method is in an invitation for the skilled artisan to further experiment with any oligonucleotide and determine if it has the functional limitation (downregulate or upregulate mRNA transcripts to treat ischemic damage (or reduce or inhibit ischemic stroke) in a mammal.
Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species which was not provided by the applicant for the reasons set forth above.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. (emphasis added). See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the steps in claims 1-6, 8, 9, 11, 13-18, 20, 21, 23 and 26 as of the effective filing date sought in the instant case.
 Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. 
Applicant argues that claims 1 and 13 have been amended to add the step that the microRNAs are obtained from a blood sample and claims 7 and 19 have been cancelled.  As regards to claims 3 and 15, the skilled artisan would understand the steps necessary to make antagomirs or miRNA mimics.
The arguments are not found persuasive because the amendment to claims 1 and 13 add a very broad step to the method that does not connect the steps.  While it is acknowledged, the microRNA in step b) and c) can be measured in a blood sample, the step is broader than these miRNAs.  The step is broader because it reads on any miRNA in the blood sample and that step is not supported by the as-filed specification.  As stated above, there is a disconnect between step a) and steps b) and c) because if the determined microRNA is not downregulated or upregulated as recited in these steps of the claim then the steps are not required.  There is no nexus between steps a) and b) and c).
While it is acknowledged that, at the time of the effective filing date, one of skill in the art can envision antagomirs and miRNA mimics based on the miRNAs recited in steps b) and c) of claim 1, the argument does not address the rejection with correlating a biomarker to a therapeutic target as recited in the claims.  Even though the mimics and antagomirs can be made it is not described if they would have the desired biological activity in a mammal (reduce or inhibit IS).

Claims 1-6, 8, 9, 11, 13-18, 20, 21, and 23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for a method to reduce ischemic stroke in a mammal comprising isolating a blood sample from the mammal and measuring the expression of a microRNA from b) (see instant claim 1 for method step) or c) (see instant claim 1 for method step) and administering an agent selected from either an antisense oligonucleotide or microRNA, wherein the agent downregulates or upregulates miR-122-5p, miR-22-3p and PC-5p-12969 depending on the selected agent, does not reasonably provide enablement for a method to reduce or inhibit ischemic stroke (reduce or inhibit an ischemic damage) in a mammal comprising selecting microRNAs from a) or b) from a blood samples and studying the expression of the selected one or more microRNAs, and administering to the mammal one or more oligonucleotides that downregulates that microRNA in a), upregulates the microRNA in b) or both to treat the condition. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claimed invention embraces reducing or inhibiting an ischemic stroke in a mammal comprising obtaining a blood sample from the mammal and determining miRNAs in the sample, then picking a specific miRNA from b) or c) of claim 1 or 13 and administering an oligonucleotide to upregulate or downregulate depending on the miRNA from b) or c).
With respect to the steps (determining in a blood sample, treatment step), the applicant does not teach a working example of the claimed method.  
The claimed invention embraces selecting a microRNA from a blood sample from a mammal (e.g., mouse, human or gorilla).  The skilled artisan understands that a human, gorilla, or mouse is required in the method for the specifically claimed miRNA or the method could require a transgenic mammal expressing these microRNAs.  However, the broadest reasonable interpretation of the method embraces increasing/decreasing expression of a human microRNA, a gorilla miRNA, or a murine miRNA in a mammal to reduce or inhibit IS.  The specification does not teach how to select a microRNA in step b) or c) in a genus of mammals.  In addition, the specification doesn’t teach making any transgenic humans, gorillas, or mice that express non-endogenous miRNAs as embraced in the claims.
The prior art of record discloses that two miRNAs (miR-22 or miR-122) are associated with IS.  See Feng et al. (PLOS One vol. 9, e6685, pages 1-8) and Stoffel (US 20140073684), both of record.
Applicant studied several miRNAs in either ischemic stroke (IS) patients, murine model and healthy controls (figure 1 and page 25).  Among 16 miRNAs, PC-3p-57664, PC-5p-12969, hsa/mmu-miR-122-5p, hsa/mmu-mir-211-5p were almost consistently upregulates in the samples (page 18).  The miRNAs are biomarkers for the diagnosis of IS.  The panel of 16 miRNAs on page 25 are either up-regulated or down-regulated in patients with ischemic stroke or that are at risk of suffering from the condition.
The applicants found that cells when overexpressed with microRNA PC-5P-12696 and treated with oxygen glucose deprivation (similar to ischemic stroke) showed significantly increased cell survival and significantly reduced apoptotic cell death relative to oxygen glucose deprivation treated cells (Figures 7a-f).
The as-filed specification contemplates that the patient’s blood will be screened for dysregulation of these miRNAs and a diagnose or prophylactic measure can be taken.  The applicant contemplates that microRNAs can be targeted by specific
therapeutics that will reverse their up or down regulation during IS (page 25).
With respect to the selecting a microRNA from b) or c), the claimed method does
not provide a method step for how the microRNA is selected.  The prior art teaches that miR-22 and miR-122 can be studied in a blood sample from a subject for studying an ischemic condition.  However, step a) now reads on determining any microRNA in the sample from a mammal who will experience or has experienced IS.  The skilled artisan understands that it is unpredictable to extrapolate microRNA expression to other types of microRNA in the same sample.  
The in vitro example with PC-5P-12969 provides enablement for this microRNA, but does not provide enablement for the other microRNAs recited in steps b) and c).  In view of the limited teaching in the specification; the prior art of record and generic contemplation of the method, the application is not considered enabled for making and using the full scope of the claimed invention.  While the other microRNAs could be used as biomarkers for IS, a skilled artisan cannot reasonably extrapolate from biomarkers to using them as therapeutic targets without an undue amount of experimentation.  Biomarkers do not teach the skilled artisans whether or not they are causative agents for IS.  It was unpredictable in the prior art to use a miRNA in a therapeutic method based on using the miRNA as a biomarker for the condition.  The skilled artisan would have to perform undue experimentation with the other biomarkers to determine if they can be targeted or upregulated and treat or inhibit IS in a mammal.  This would show the skilled artisan that full scope of the claimed method was not considered enabled, at the time of the effective filing date.
Furthermore, other than contemplating the claimed method; the limited teaching in the prior art and specification, the as-filed specification does not teach how to use the full scope of the claimed invention without an undue amount of experimentation.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.   
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. 
Applicant argues that claims 1 and 13 have been amended to add the step that the microRNAs are obtained from a blood sample.  Applicant also argues that in regards to claims 6 and 18, the skilled artisan would readily know how to target upstream and downstream regulatory regions with oligonucleotides based on the written description of the target microRNAs.   The present specification enables the invention as claimed (Figures 7A-7F).
Applicant’s arguments are not found persuasive because the arguments do not address all of the issues under the enablement rejection.  The amendment to claims 1 and 13 to add the additional steps adds another issue to the rejection because step a) is not connected to steps b) and c).
Other than providing a generic contemplation, the specification does not provide a teaching of any oligonucleotide that targets upstream or downstream regulatory regions mRNA transcription.  NOTE: written description is examined under a different section then enablement.  This indicates to the skilled artisan that the invention was not considered enabled at time of the effective filing date.  See MPEP 2164.05(a).
With respect to figures 7A-7F, the graphs show cells when overexpressed with PC-5P-12969 microRNA and treated with oxygen glucose deprivation showed significant increase cell survival and reduced apoptotic cell death.  This section of the disclosure appears to be only related to PC-5P-12969 (agomir and antagomir) which does not reasonable extrapolate to other species of microRNAs embraced by the claimed invention.  This argument is directed to one microRNA and there is no teaching that this microRNA is considered to represent the microRNAs listed in steps b) and/or c).  The specification does not teach that any of other microRNAs recited in the claims are considered therapeutic targets.  Based on the limited teaching in the specification and prior art, the skilled artisan cannot reasonably extrapolate to making and using all of the microRNAs in the claimed method.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 11, 13-18, 20, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation "downregulates the microRNAs in a), upregulates the microRNA in (b)" in step d).  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-6, 8, 9, 11, 13-18, 20, 21, and 23 are rejected because they depend on claim 1(13).  Applicant amended steps a), b) and c) in claim 1(13) and when step a) was replaced with the obtaining step; Step d) did not reflect the change to the method because it still recites down regulating the microRNA in a) or upregulating the microRNA in b).  The applicant should amend the step d) in the claims to provide a nexus between the steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dias et al. (Circ. J. vol. 80, pages 1-9, 2016).  See also page 3 of the International Search Report filed on 10/20/20 which is incorporated herein.  Dias et al. teach measuring miR-122-5p/miR-133b in a blood sample from a human subject having an ischemic stroke and a control.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, 13-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al. (supra) taken with Stoffel et al. (US 20140073684).
The rejection of claims 25 and 27 as being taught by Dias (supra) is incorporated herein.
Dias et al. teach measuring miR-122-5p/miR-133b in a blood sample from a human subject having an ischemic stroke and a control.  Dias does not specifically teach administering an miR-122 antagomir to the subject to treat the ischemic stroke in the human.
However, at the time of the effective filing date, Stoffel et al. teach a method of reducing the amount of miR-122 in a cell of a mammal, including humans, comprising administering a composition comprising an miR-122 antagomir (See SEQ ID NO: 1 in table 1 and SEQ ID NO: 5 in table 2a; NOTE: the tables disclose the murine miR-122-5p and not the hsa-miR-122-5p as recited in the instant claims.  The sequence of the murine microRNA comprises the sequence for the human microRNA.  However, the instant specification does not provide a sequence for the hsa-miR-122-5p.  Nevertheless, the sequence is not required in the claim because the claim only requires an antisense oligonucleotide that reduces the level of has-miR-122-5p.  An miR-122 antagomir taught in tables 2a-f would reduce the level of hsa-miR-122-5p in a human because it is an oligonucleotide sequence that is complementary to hsa-miR-122-5p).  See also pages 1-8, 27-29 and 54.  In addition, the antagomir can regulate mRNA levels in a cell.  The composition can be delivered to a human in need thereof (ischemic stroke).  The antagomir can comprise a non-naturally occurring modification including a phosphorothioate internucleotide linkage or a 2’-O-methyl modification.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Dias taken with Stoffel et al. to measure miRNA expression in a blood sample in a human having an ischemic stroke, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to measure the level of has-miR-122-5p in a human having an ischemic stroke and using the composition comprising the miR-122 antagomir to reduce ischemic damage in the human by reducing the level of hsa-miR-122-5p in the human.  A person of ordinary skill in the art would have been motivated to use a non-naturally occurring modification to improve the bioavailability of the antagomir.  It would have been obvious to make a composition comprising the antagomir and a pharmaceutically acceptable excipient to deliver the antagomir to the human.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Faden (US 20150037403) teach a method of treating brain injury (e.g. ischemic stroke) in a mammal in need thereof comprising administering a mir-23a-3p and/or miR-27a-3p mimic to the mammal, but does not teach or make obvious the limitation obtaining a blood sample from the mammal and determining the microRNAs in the sample recited in the independent claims. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635